Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into and effective as of
September 16, 2019 (the “Effective Date”), by and between EVO Transportation &
Energy Services, Inc. (the “Company”) and Michael Ritter (“Executive”).

 

1. Duties and Scope of Employment.

 

(a) Positions and Duties. During the Employment Term (as defined below),
Executive will be employed as the Senior Vice President of Operations of the
Company. Executive’s authority, duties, and responsibilities will correspond to
Executive’s position and will include any particular authority, duties, and
responsibilities consistent with the Executive’s position that the Company may
assign to Executive from time to time.

 

(b) Obligations. During the Employment Term, Executive is required to faithfully
and conscientiously perform his assigned duties and to diligently observe all of
his obligations to the Company. Executive agrees to devote his full business
time and efforts, energy and skill to his employment at the Company, and
Executive agrees to apply all his skill and experience to the performance of his
duties and advancing the Company’s interests. The foregoing shall not preclude
Executive from (i) engaging in civic, charitable or religious activities
(including serving as a director, trustee or officer) or, with the prior written
consent of the Company, from serving on the boards of directors of other
companies or (ii) engaging in investments, including but not limited to real
estate investments and acting as the general partner or manager thereof, as long
as such activities do not interfere or conflict with Executive’s
responsibilities to or his abilities to perform his duties hereunder. During the
Employment Term, Executive may not perform services as an employee or consultant
of any other competitive organization and Executive will not assist any other
person or organization in competing with the Company or in preparing to engage
in competition with the business or proposed business of the Company. Executive
shall comply with and be bound by Company’s operating policies, procedures, and
practices from time to time in effect during his employment that apply to all
executive-level employees of the Company. By signing this Agreement, Executive
confirms to the Company that he has no contractual commitments or other legal
obligations that would prohibit him from performing his duties for the Company.

 

(c) Employment Term. The term of this Agreement shall be four (4) years
commencing on the Effective Date, unless terminated earlier pursuant to the
terms herein (the “Initial Term”). Unless earlier terminated pursuant to the
terms herein, the Initial Term shall be automatically renewed for consecutive
additional one-year terms (each, a “Renewal Term”) upon the expiration of the
Initial Term or any Renewal Term unless the Company or Executive delivers to the
other at least 90 days prior to the expiration of the Initial Term or the
then-current Renewal Term, as the case may be, a written notice specifying that
the term of Executive’s employment will not be renewed at the end of the Initial
Term or the then-current Renewal Term, as the case may be. Like the Initial
Term, the then-current Renewal Term is subject to earlier termination pursuant
to the terms herein. The Executive’s period of employment hereunder is referred
herein as the “Employment Term,” whether the Initial Term, the then-current
Renewal Term, or the shorter period through the date of an earlier termination
thereof as provided elsewhere herein. The notice of non-renewal given by the
Company is referred to herein as the “Company’s Non-Renewal.” The notice of
non-renewal given by Executive is referred to herein as the Executive’s
Non-Renewal.”

 



 

 

 

(d) Place of Performance. Executive will report to the principal office of
Ritter Transportation Systems, Inc., Ritter Transport, Inc., John W. Ritter,
Inc., and Johmar Leasing Company, LLC (the “Ritter Family of Companies”), each
of which is an Affiliate of the Company which is currently located in the
Laurel, MD area. Executive understands and agrees that his duties will include
reasonable travel, including but not limited to travel to offices of the
Company, its Affiliates, and such other business travel as is reasonably
necessary and appropriate to the performance of Executive’s duties hereunder,
subject to reimbursement of expenses pursuant to Section 6 below; provided that
Executive will not be required by the Company to travel more than five days per
calendar month.

 

2. At-Will Employment. The parties agree that Executive’s employment with the
Company will be “at-will” employment and may be terminated at any time, upon
written notice, either by the Company without Cause (in any such case,
“Company’s At-Will Termination”) or by Executive without Good Reason (in any
such case, “Executive’s At-Will Termination”). Executive understands and agrees
that neither his job performance for, nor promotions, commendations, bonuses or
the like from, the Company give rise to or in any way serve as the basis for
modification, amendment, or extension, by implication or otherwise, of his
employment with the Company. However, as described in this Agreement, Executive
may be entitled to Severance Pay (defined below) and Severance Benefits (defined
below) depending upon the circumstances of the termination of the Employment
Term as set forth in Section 7(b) below.

 

3. Compensation.

 

(a) Initial Base Salary. During the Employment Term, the Company will pay
Executive an annual base salary as compensation for his services (the “Base
Salary”) at the initial rate of $180,000. The Base Salary will be paid
periodically in accordance with the Company’s normal payroll practices. The Base
Salary will be subject to review and adjustments will be made based upon the
Company’s standard practices; provided that the Base Salary shall not be
decreased without Executive’s prior written consent.

 

(b) Annual Incentive Bonus. During the Employment Term, Executive will be
eligible to earn an annual incentive bonus (an “Annual Bonus”) under the same or
substantially same bonus arrangement, plan or program as in effect for other
executive-level employees of the Company from time to time and based upon the
same general objective standards as are applied to the other executive-level
employees of Company, provided that Executive’s personal performance objectives
shall be unique to his role as Vice President of Operations. Consistent
therewith, the Board (or a committee of the Board, if applicable) will determine
Executive’s target bonus opportunity and the criteria for earning such bonus, as
well as Executive’s achievement of such criteria, and the amount of the Annual
Bonus earned and payable to Executive for such year. Any Annual Bonus that is
earned and becomes payable pursuant to this Section 3(b) will be paid no later
than March 15 of the calendar year immediately following the calendar year to
which the Annual Bonus relates. Executive’s Annual Bonus for calendar year 2019
shall be prorated on a weekly basis for his period of employment in such year.
Executive must remain employed by the Company through December 31 of the
applicable calendar year to be eligible to earn an Annual Bonus for such year;
provided, however, that if the Employment Term ends prior to December 31 by
reason of either termination by Executive for Good Reason or by the Company’s
At-Will Termination, the Annual Bonus for such partial calendar year shall be
prorated on a weekly basis for his period of employment in such year. The
determinations of the Board (or a committee thereof) with respect to the Annual
Bonus will be final and binding unless there is direct evidence that the
determination was in violation of the terms and provision of this Section 3(b)
or the applicable program, plan or arrangement.

 



2

 

 

(c) Equity. During the Employment Term, Executive will be eligible to receive
awards of stock options pursuant to the same or substantially same stock option
arrangement, plan or program as in effect for other executive-level employees of
the Company from time to time and based upon the same objective standards as are
applied to the other executive-level employees of Company. Consistent therewith,
the Board (or a committee of the Board, if applicable) will determine whether
Executive will be granted any such equity awards and the terms of any such award
in accordance with the terms of the applicable program, plan or arrangement that
may be in effect from time to time.

 

4. Employee Benefits. During the Employment Term, Executive will be entitled to
participate in the employee benefit plans and programs currently and hereafter
maintained by the Company of general applicability to other executive-level
employees and to employees generally of the Company, subject to eligibility
requirements and the applicable terms and conditions of the subject plan or
program and the determination of any committee uniformly administering such plan
or program. The Company reserves the right to cancel or change the benefit plans
and programs it offers to its employees at any time. In addition, the Company
will cause Executive to be covered by a directors and officers liability
insurance policy in an amount and scope of coverage customary for the size and
industry of the Company’s business (but in no event less than $2,000,000)
commencing on the date of this Agreement.

 

5. Vacation. During the Employment Term, Executive will be entitled to paid
vacation of not less than 20 days per calendar year, prorated for any partial
calendar year of employment, in accordance with the Company’s standard vacation
policy (including, without limitation, its policy on the maximum accrual,
carry-over and payout), with the timing and duration of specific vacations
mutually and reasonably agreed to by Executive and the Company. In addition,
Executive shall be entitled to (a) the day off on nationally recognized
holidays, (b) time off credit for work conducted on weekends, holidays and
evenings, and (c) reasonable time of for personal or family illnesses and/or
appointments.

 

6. Expenses. During the Employment Term, the Company will reimburse Executive
for reasonable travel, lodging, meal, entertainment or other expenses incurred
by Executive in the furtherance of or in connection with the performance of
Executive’s duties hereunder, in accordance with the Company’s expense
reimbursement policy as in effect from time to time.

 



3

 

 

7. Accrued Obligations; Severance; COBRA.

 

(a) Accrued Obligations. Upon the termination or expiration of the Employment
Term for any reason, Company shall pay to Executive the following: (i) all
unpaid Base Salary through the last day of the Employment Term; (ii) all
unreimbursed expenses that otherwise are payable to Executive pursuant to
Section 6 above, and (iii) all other accrued payments or benefits to which
Executive is entitled and has earned under the terms of any applicable
compensation, bonus, award or similar arrangement, plan or program, subject to
Section 3(b) with respect to bonus accrual and eligibility (collectively, the
“Accrued Obligations”). The Accrued Obligations shall be paid to Executive in a
lump sum in cash within thirty (30) days following the termination or expiration
of the Employment Term, unless otherwise required by law or the terms of the
applicable arrangement, plan or program, in which case the same shall be paid as
soon as permitted thereunder.

 

(b) Severance. If the Employment Term ends by reason of either termination by
Executive for Good Reason or by the Company’s At-Will Termination, the Company
shall pay to Executive the greater of (as applicable, “Severance Pay”) (i) an
amount equal to the product of (A) the number of full or partial months, if any,
in the period beginning on the date the Employment Term ended and ending on the
date the Initial Term would have ended, if later than the date the Employment
Term actually ended, multiplied by (B) Executive’s monthly Base Salary (as in
effect immediately prior to the termination date) or (ii) an amount equal to
one-half of Executive’s annual Base Salary (as in effect immediately prior to
the termination date). The Severance Pay shall be paid by the Company to
Executive in substantially equal monthly installments, without reduction or set
off (other than as provided in Section 11(a) below), in accordance with the
Company’s standard payroll procedures, commencing on the 30th day following the
termination or expiration of the Employment Term, provided that the revocation
period(s) set forth in the Release Agreement set forth in Section 8(a) below
have expired without revocation. If the Employment Terms ends by reason of
termination by the Company for Cause, by the Company’s Non-Renewal or
Executive’s Non-Renewal of the Initial Term or any Renewal Term, by Executive’s
At-Will Termination, or due to Executive’s death or Disability, no Severance Pay
will be owing or paid to Executive.

 

(c) COBRA. If the Employment Term ends by reason of either termination by
Executive for Good Reason or by the Company’s At-Will Termination, to the extent
Executive and Executive’s spouse and/or dependent children properly (and timely)
elect COBRA continuation coverage under the Company’s group health insurance
plan, the Company shall pay, on Executive’s behalf, all of the premiums due for
such coverage for a period beginning on the date the Employment Term so ended
and ending on the earliest to occur of (as applicable, “Severance Benefits”) (i)
the date on which Executive is no longer entitled to COBRA continuation coverage
under the Company’s group health insurance plan, (ii) the last day of the month
that includes or immediately precedes the first day that Executive is covered
under another employer’s group health insurance plan or (iii) the last day of
the month in which Executive receives his final Severance Pay payment. If the
Employment Term ends by reason of termination by the Company for Cause, by the
Company’s Non-Renewal or Executive’s Non-Renewal of the Initial Term or any
Renewal Term, by Executive’s At-Will Termination, or due to Executive’s death or
Disability, no Severance Benefits will be owing to Executive.

 



4

 

 

8. Conditions to Receipt of Severance Pay and Severance Benefits.

 

(a) Release of Claims. The receipt of Severance Pay and Severance Benefits will
be subject to Executive signing, delivering, not revoking and complying with a
general release and waiver of claims in favor of the Company and its officers,
directors and affiliates in substantially the form attached hereto as Exhibit A.

 

(b) Compliance with Covenants. The receipt of Severance Pay and Severance
Benefits will be subject to Executive’s compliance with Sections 9(a), 9(b),
9(c) and 9(d) of this Agreement. In the event Executive breaches any of Sections
9(a), 9(b), 9(c) or 9(d), (i) all remaining payments of Severance Pay and/or
Severance Benefits to which Executive otherwise is entitled pursuant to Section
7(b) and Section 7(c) will immediately cease, and (ii) Executive will repay, or
cause to be repaid, to the Company the full amount of any payments of Severance
Pay and Severance Benefits previously paid by the Company to Executive or on
behalf of Executive pursuant to Section 7(b) and/or Section 7(c) prior to the
date of such breach.

 

9. Restrictive Covenants.

 

(a) Non-Competition. In recognition of the consideration provided herein, and in
connection with the protection of the Company’s trade secrets and customer
contacts, Executive agrees that, during the Employment Term and ending on the
later to occur of (i) the twelve (12) month anniversary following the
termination or expiration of the Employment Term or (ii) the last day of the
Severance Pay period as set forth in Section 7(b) (as applicable, the
“Restricted Period”), Executive shall not either directly or indirectly, whether
for consideration or otherwise: (i) engage in (except on behalf of the Company
or any of its Affiliates), or compete with the Company or any of its Affiliates
in, a Competing Business anywhere in the Territory (any such entity, a
“Competing Entity”); or (ii) form or assist others in forming, be employed by,
perform services for, become an officer, director, member or partner of, or
participant in, or consultant or independent contractor to, invest in or own any
interest in (whether through equity or debt securities), assist (financially or
otherwise) or lend Executive’s name, counsel or assistance to, any Competing
Entity; provided that Executive’s ownership of the securities of any publicly
traded entity or mutual fund without participating in the business thereof will
not be treated as a violation of this Section 9.a. if such ownership does not
result in Executive’s direct or indirect ownership of more than two percent (2%)
of such securities.

 

(b) Non-Solicitation. In recognition of the consideration provided herein,
Executive agrees that, during the Restricted Period, Executive shall not either
directly or indirectly, whether for consideration or otherwise: (i) solicit or
accept business from any customer of the Company for the purpose of providing
goods or services in a Competing Business or solicit or induce any customer of
the Company to terminate, reduce or alter in a manner adverse to the Company,
any existing business arrangement or agreement with the Company, (ii) be
employed by any customer of the Company or (iii) solicit, hire, attempt to
solicit or attempt to hire any person who is or was an employee of the Company
or any of its Affiliates at any time during the twelve (12) months prior to such
solicitation or hire. The restrictions set forth in this Section 9(b) shall not
prohibit any form of general advertising or solicitation that is not directed at
a specific person or entity or does not relate to a Competing Business.

 



5

 

 

(c) Non-Disclosure and Non-Use of Confidential Information. At all times both
during the Employment Term and for five (5) years thereafter (except with regard
to trade secrets, for so long as such information remains a trade secret),
Executive agrees that he will not, either directly or indirectly, (i) divulge,
use, disclose (in any way or in any manner, including by posting on the
Internet), reproduce, distribute, or reverse engineer or otherwise provide
Confidential Information to any person, firm, corporation, reporter, author,
producer or similar person or entity; (ii) take any action that would make
available Confidential Information to the general public in any form; (iii) take
any action that uses Confidential Information to solicit any person Executive
knows is a customer of the Company or prospective customer of the Company (with
whom the Company has had a substantive discussion on it becoming a customer of
the Company within the immediately preceding twelve (12) months) in violation of
Section 9(b); or (iv) take any action that uses Confidential Information for
solicitation of, or marketing for, any service or product on Executive’s behalf
or on behalf of any entity other than the Company or its Affiliates with which
Executive was in fact associated, except (A) those actions taken in connection
with the performance of such Executive’s duties to the Company or any of its
Affiliates, (B) as required to be included in any report, statement or testimony
requested by any municipal, state or national regulatory body having
jurisdiction over Executive, (C) as required in response to any summons or
subpoena or in connection with any litigation, (D) to the extent necessary in
order to comply with any law, order, regulation, ruling or governmental request
applicable to Executive, (E) as required in connection with an audit by any
taxing authority, or (F) as permitted by the express written consent of the
Company.

 

(i) In the event Executive is required to disclose Confidential Information
pursuant to any of the foregoing exceptions set forth in Clauses B through E of
Section 9.c. above, Executive shall promptly notify the Company of such pending
disclosure and assist the Company (at the Company’s sole expense, which will be
advanced to Executive whenever reasonable to do so) in seeking a protective
order or in objecting to such request, summons or subpoena with regard to the
Confidential Information. If the Company does not obtain such relief prior to
the time that Executive is required to disclose such Confidential Information,
Executive may disclose that portion of the Confidential Information (A) which
counsel to Executive advises Executive that he is required to disclose or (B)
which could subject Executive to any liability, censure, penalty or prosecution.
In such cases, Executive shall promptly provide the Company with a copy of the
Confidential Information so disclosed.

 

(ii) Executive is hereby notified, pursuant to the federal Defend Trade Secrets
Act of 2016 (“DTSA”), that an individual shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that is made (A) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and (B) solely for
the purpose of reporting or investigating a suspected violation of law; or (C)
where the disclosure of a trade secret is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. In
addition, Executive is hereby notified under the DTSA that, if an individual
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law, the individual may disclose a trade secret to his or her
attorney and use the trade secret information in the court proceeding if the
individual (Y) files any document containing the trade secret under seal; and
(Z) does not disclose the trade secret, except pursuant to court order.

 



6

 

 

(d) Inventions and Patents; Third Party Information. The results and proceeds of
Executive’s services to the Company (whether prior to or during the Employment
Term), including, without limitation, any works of authorship related to the
Company resulting from Executive’s services during Executive’s employment with
the Company and any works in progress will be works-made-for-hire. The Company
will be deemed the sole owner throughout the universe of such
works-made-for-hire and any and all rights of whatsoever nature therein, whether
or not now or hereafter known, existing, contemplated, recognized or developed,
with the right to use the same in perpetuity in any manner the Company
determines in its sole discretion without any further payment to Executive
whatsoever. If, for any reason, any of such results and proceeds will not
legally be a work-made-for-hire or there are any rights which do not accrue to
the Company under the preceding sentence, then Executive hereby irrevocably
assigns and agrees to assign to the Company any and all of Executive’s right,
title and interest thereto, including, without limitation, any and all
copyrights, patents, trade secrets, trademarks and/or other rights of whatsoever
nature therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed. The Company will have the right to use the same in
perpetuity throughout the universe in any manner the Company determines without
any further payment to Executive whatsoever. Executive will, from time to time,
as may be reasonably requested by the Company, and at the Company’s sole
expense, sign such documents and assist the Company to establish or document the
Company’s exclusive ownership of any and all rights in any such results and
proceeds, including, without limitation, the execution of appropriate copyright
or patent applications or assignments. To the extent Executive has any rights in
any such results and proceeds that cannot be assigned in the manner described
above, Executive unconditionally and irrevocably waives the right to enforce
such unassignable rights. This Section 9(d) is subject to, and will not be
deemed to limit, restrict or constitute any waiver by the Company of, any rights
of ownership to which the Company may be entitled by operation of law by virtue
of the Company being Executive’s employer. This Agreement does not apply to an
invention or other works of authorship for which no equipment, supplies,
facility or trade secret information of the Company was used and which was
developed entirely on Executive’s own time, and (i) which does not relate (A)
directly to the business of the Company or (B) to the Company’s actual or
demonstrably anticipated research or development, or (ii) which does not result
from any work performed by Executive for the Company hereunder. In addition,
notwithstanding the foregoing, the parties agree and acknowledge that any and
all intellectual property developed by Executive prior to the Effective Date
shall be the sole property of Executive.

 

(e) Enforcement; Remedies. Executive acknowledges that the covenants set forth
in Sections 9(a), 9(b), 9(c) and 9(d) impose a reasonable restraint on Executive
in light of the business and activities of the Company and its Affiliates.
Executive acknowledges that a breach of Sections 9(a), 9(b), 9(c) or 9(d) by
Executive will cause serious and potentially irreparable harm to the Company and
its Affiliates. Executive therefore acknowledges that a breach of Sections 9(a),
9(b), 9(c) or 9(d) by Executive cannot be adequately compensated in an action
for damages at law, and equitable relief would be necessary to protect the
Company and its Affiliates from a violation of this Agreement and from the harm
which this Agreement is intended to prevent. By reason thereof, Executive
acknowledges that the Company is entitled, in addition to any other remedies it
may have under this Agreement or otherwise, to seek preliminary and permanent
injunctive and other equitable relief to prevent or curtail any breach or
threatened breach of this Agreement. Executive acknowledges, however, that no
specification in this Agreement of a specific legal or equitable remedy may be
construed as a waiver of or prohibition against pursuing other legal or
equitable remedies in the event of a breach of this Agreement by Executive.

 



7

 

 



(f) Modification. In the event that any provision or term of this Sections 9(a),
9(b), 9(c) or 9(d), or any word, phrase, clause, sentence or other portion
thereof (including, without limitation, the geographic and temporal restrictions
and provisions contained in Sections 9(a) or 9(b)) is held to be unenforceable
or invalid for any reason, such provision or portion thereof will be modified or
deleted in such a manner as to be effective for the maximum period of time, the
maximum geographical area, and otherwise to the maximum extent as to which it
may be enforceable under applicable law. Such modified restriction(s) shall be
enforced by a court having jurisdiction. In the event that such modification is
not possible, because each of Executive’s obligations in Sections 9(a), 9(b),
9(c) and 9(d) is a separate and independent covenant, any unenforceable
obligation shall be severed and all remaining obligations shall be enforceable.

 

10. Definitions. For purposes of this Agreement, the following defined terms
have the following meanings:

 

(a) “Affiliate” means, with respect to the Company, any corporation, limited
liability company, partnership, business trust or organization, or other entity
directly or indirectly controlling, controlled by or under common control with
the Company, where control means holding more than 50% of both the voting
interests of the entity and the authority to direct the management and policies
of the entity.

 

(b) “Cause” means any of the following: (i) Executive’s conviction of, or plea
of guilty or nolo contendere to, a misdemeanor involving dishonesty, wrongful
taking of property, bribery or extortion or any felony; (ii) Executive’s
continued, willful and deliberate failure to perform substantially his
responsibilities to the Company under this Agreement; (iii) Executive’s material
breach of this Agreement; (iv) Executive’s fraud, theft or material dishonesty
against the Company, its Affiliates or its customers; (v) Executive’s willful,
deliberate, and material breach of the Company’s written code of conduct and
business ethics or other material written policy, procedure or guideline in
effect from time to time and applicable to the Company’s employees generally
relating to personal conduct; or (vi) Executive’s willful and deliberate attempt
to obstruct or willful and deliberate failure to cooperate when with any
investigation authorized by the Board or any governmental or self-regulatory
entity. Any determination of Cause by the Company shall be made by a resolution
approved by a majority of the members of the Board, provided that with respect
to Sections 10(a)(ii), 10(a)(iii), 10(a)(iv), 10(a)(vi) and 10(a)(vii) and
notwithstanding any other provision of this Agreement to the contrary, Company
shall not terminate the Employment Term for Cause unless (x) the Company
notifies Executive in writing of such determination within ninety (90) days
following the Company’s first knowledge of the existence thereof (which notice
specifically identifies the reasons and details therefore), (y) Executive fails
to remedy the same within thirty (30) days after the date on which he received
such notice (the “Remedial Period”), and (z) the Company terminates the
Employment Term for Cause within thirty (30) days after the end of the Remedial
Period.

 



8

 

 

(c) “Code” means the Internal Revenue Code of 1986, as amended.

 

(d) “Competing Business” means (i) a business that is engaged in the acquisition
or operation of compressed natural gas fueling stations, (ii) a business that is
engaged in providing freight trucking services, or (iii) any other business in
which the Company or any of its Affiliates is then-currently engaged or was
engaged at any time in the twelve (12) month period prior to Executive’s last
day of employment with the Company.

 

(e) “Confidential Information” means confidential or proprietary information
and/or techniques of the Company or its Affiliates entrusted to, developed by,
or made available by the Company or any of its Affiliates to Executive during
the Employment Term, whether in writing, in computer form, reduced to a tangible
form in any medium, or conveyed orally, that is not generally known by others in
the form in which it is or was used by the Company or its Affiliates. Examples
of Confidential Information include, without limitation: (i) sales, sales
volume, sales methods, sales proposals, business plans or statements of work;
(ii) customers of the Company, prospective customer (with whom the Company has
had a substantive discussion on it becoming a customer of the Company within the
immediately preceding twelve (12) months), and customer records, including
contact and preference information; (iii) costs of goods or services charged by
vendors and suppliers to the Company; (iii) prices charged to specific customers
and non-public general price lists and similar pricing information; (iv) terms
of contracts with customer; (vii) non- public information and materials
describing or relating to the financial condition and affairs of the Company or
its Affiliates, including but not limited to, financial statements, budgets,
projections financial and/or investment performance information, research
reports, personnel matters, products, services, operating procedures,
organizational responsibilities and marketing matters, policies or procedures;
(viii) non-public information and materials describing existing or new
processes, products and services of the Company or its Affiliates, including
marketing materials, analytical data and techniques, and product, service or
marketing concepts under development, and the status of such development; (ix)
the business or strategic plans of the Company or its Affiliates; (x) the
information technology systems, network designs, computer program code, and
application practices of the Company or its Affiliates; (xi) acquisition
candidates of the Company or its Affiliates or any studies or assessments
relating thereto; and (xii) trademarks, service marks, trade secrets, trade
names and logos. In addition and notwithstanding the foregoing, Confidential
Information does not include either (y) information that, other than as a result
of a breach by Executive of this Agreement, is or becomes generally known to and
available for use by the public and (z) information that is, at any time, either
on the Company’s website or is in brochures, advertising and other materials
furnished or provided to customers of the Company and prospective customer (with
whom the Company has had a substantive discussion on it becoming a customer of
the Company within the immediately preceding twelve (12) months).

 

(f) “Disability” means Executive’s inability to perform one or more essential
functions of his position, after taking into account reasonable accommodations,
by reason of any medically diagnosed physical or mental impairment and such
inability continues for a period of at least 120 consecutive calendar days. A
determination of such Disability will be made by a physician reasonably
acceptable to the Company and Executive (or, if applicable, his spouse or legal
representative).

 



9

 

 

(g) “Good Reason” means the occurrence of any of the following events, without
the written consent of Executive:

 

(i) any reduction in Executive’s Base Salary (as it may have been increased
after the Effective Date), except by no more than ten percent (10%) as part of
an across the board salary reduction uniformly applied to all executive-level
employees of the Company;

 

(ii) any material reduction in Executive’s authority, duties or responsibilities
or the assignment to Executive of any duties that are inconsistent with his
position or;

 

(iii) a failure of the Company to pay any amount due Executive (other than
immaterial amounts);

 

(iv) Executive’s offices are moved or relocated anywhere other than within 25
miles of Laurel, Maryland; and

 

(v) any other action or inaction that constitutes a material breach by the
Company of this Agreement or any other agreement under which Executive provides
services to the Company or any of its Affiliates.

 

Notwithstanding any other provision of this Agreement to the contrary, Executive
shall not terminate the Employment Term for Good Reason unless (A) Executive
notifies the Company in writing of the condition that Executive believes
constitutes Good Reason within ninety (90) days following the Executive’s first
knowledge of the existence thereof (which notice specifically identifies such
condition and the details regarding its existence), (ii) the Company fails to
remedy such condition within thirty (30) days after the date on which it
receives such notice (the “Remedial Period”), and (iii) Executive terminates the
Employment Term within thirty (30) days after the end of the Remedial Period for
Good Reason.

 

(h) “Section 409A” means Section 409A of the Code and the Treasury Regulations
issued thereunder.

 

(i) “Territory” means any State in the United States in which the Company and
its Affiliates then-currently conduct their business or have conducted their
business at any time in the prior twelve (12) months.

 

11. Tax Matters

 

(a) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of taxes as required by applicable law.

 

(b) Responsibility. Notwithstanding anything to the contrary herein, the Company
makes no representations or warranties to Executive with respect to any tax,
economic or legal consequences of this Agreement or any payments or other
benefits provided hereunder, including without limitation under Section 409A,
and no provision of the Agreement shall be interpreted or construed to transfer
any liability for failure to comply with Section 409A or any other legal
requirement from Executive or any other individual to the Company or any of its
Affiliates, except as provided below. Executive, by executing this Agreement,
shall be deemed to have waived any claim against the Company and its Affiliates
with respect to any such tax, economic or legal consequences; provided, however,
if any amount payable pursuant to this Agreement is included in Executive’s
gross income under Section 409A(a)(1)(A) of the Code, then (i) Executive shall
be responsible for the payment of the income taxes imposed on such payment and
the amount of interest under Section 409A(a)(1)(B)(i)(I) of the Code and (ii)
the Company shall be responsible for the payment of the amount due under Section
409A(a)(1)(B)(i)(II) of the Code within 30 days after such time as a final
determination is made that such amount is due and payable by Executive (whether
by an agreed assessment, a decision upon administrative appeal, or a decision by
a court having jurisdiction). The parties intend that the payment under the
preceding clause (ii) will comply with Treasury Regulation Sections
1.409A-3(i)(1)(i), 1.409A-3(i)(1)(v) and 1.409A-3(i)(1)(v).

 



10

 

 

(c) Section 409A. The parties intend that this Agreement and the payments and
other benefits provided hereunder be exempt from the requirements of Section
409A to the maximum extent possible, whether pursuant to the short-term deferral
exception described in Treasury Regulations Section 1.409A-1(b)(4), the
involuntary separation pay plan exception described in Treasury Regulations
Section 1.409A-1(b)(9)(iii), or otherwise. To the extent Section 409A is
applicable to this Agreement and any such payments and benefits, the parties
intend that this Agreement and such payments and benefits comply with the
deferral, payout and other limitations and restrictions imposed under Section
409A. Notwithstanding any other provision of this Agreement to the contrary,
this Agreement shall be interpreted, operated and administered in a manner
consistent with such intentions. Without limiting the generality of the
foregoing, and notwithstanding any other provision of this Agreement to the
contrary:

 

(i) if at the time Executive’s employment hereunder terminates, Executive is a
“specified employee,” as defined in Treasury Regulations Section 1.409A-1(i) and
determined using the identification methodology selected by the Company from
time to time, or if none, the default methodology, then to the extent necessary
to avoid subjecting Executive to the imposition of any additional tax under
Section 409A, any and all amounts payable under this Agreement on account of
such termination of employment that would (but for this provision) be payable
within six (6) months following the date of termination, shall instead be paid
in a lump sum on the first day of the seventh month following the date on which
Executive’s employment terminates or, if earlier, upon Executive’s death;

 

(ii) a termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of amounts
or benefits upon or following a termination of employment unless such
termination is also a “separation from service,” as defined in Treasury
Regulations Section 1.409A-1(h) after giving effect to the presumptions
contained therein, and, for purposes of any such provision of this Agreement,
references to “terminate,” “termination,” “termination of employment” and like
terms shall mean separation from service;

 

(iii) each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate payments; and

 

11

 



 

(iv) with regard to any provision in this Agreement that provides for
reimbursement of expenses or in-kind benefits, except for any expense,
reimbursement or in-kind benefit provided pursuant to this Agreement that does
not constitute a “deferral of compensation,” within the meaning of Treasury
Regulations Section 1.409A-1(b), (A) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
(B) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
and (C) such payments shall be made no later than two and a half months after
the end of the calendar year in which the expenses were incurred.

 

(d) Limitation on Payments Under Certain Circumstances.

 

(i) Notwithstanding any other provision of this Agreement to the contrary, in
the event that Executive becomes entitled to receive or receives any payments,
options, awards or benefits (including, without limitation, the monetary value
of any non-cash benefits and the accelerated vesting of stock awards) under any
agreement, arrangement, plan or program with the Company or any person
affiliated with the Company (collectively, the “Payments”), that may separately
or in the aggregate constitute “parachute payments” within the meaning of Code
Section 280G and the Treasury regulations promulgated thereunder (“Section
280G”) and it is determined that, but for this Section 12(d)(i), any of the
Payments will be subject to any excise tax pursuant to Code Section 4999 or any
similar or successor provision (the “Excise Tax”), the Company shall pay to
Executive either (i) the full amount of the Payments or (ii) an amount equal to
the Payments reduced by the minimum amount necessary to prevent any portion of
the Payments from being an “excess parachute payment” (within the meaning of
Section 280G) (the “Capped Payments”), whichever of the foregoing amounts
results in the receipt by Executive, on an after-tax basis (with consideration
of all taxes incurred in connection with the Payments, including the Excise
Tax), of the greatest amount of Payments notwithstanding that all or some
portion of the Payments may be subject to the Excise Tax. For purposes of
determining whether Executive would receive a greater after-tax benefit from the
Capped Payments than from receipt of the full amount of the Payments and for
purposes of Section 11(d)(iii) (if applicable), Executive shall be deemed to pay
federal, state and local taxes at the highest marginal rate of taxation for the
applicable calendar year.

 

(ii) All computations and determinations called for by Sections 11(d)(i) and
11(d)(iii) shall be made and reported in writing to the Company and Executive by
a third-party service provider selected by the Company and Executive (the “Tax
Advisor”), and all such computations and determinations shall be conclusive and
binding on the Company and Executive. For purposes of such calculations and
determinations, the Tax Advisor may rely on reasonable, good faith
interpretations concerning the application of Code Sections 280G and 4999. The
Company and Executive shall furnish to the Tax Advisor such information and
documents as the Tax Advisor may reasonably request in order to make their
required calculations and determinations. The Company shall bear all fees and
expenses charged by the Tax Advisor in connection with its services.

 

(iii) In the event that Section 11(d)(i) applies and a reduction is required to
be applied to the Payments thereunder, the Payments shall be reduced by the
Company in a manner and order of priority that provides Executive with the
largest net after-tax value; provided that payments of equal after-tax present
value shall be reduced in the reverse order of payment. Notwithstanding anything
to the contrary herein, any such reduction shall be structured in a manner
intended to comply with Section 409A.

 



12

 

 

12. Assignment. This Agreement and Executive’s rights under this Agreement are
personal to Executive and shall not be assignable by Executive. The Company may,
by written notice to Executive, assign this Agreement to any affiliated or
successor to all or substantially all of the business and assets the Company and
then only so long as such affiliate or successor assumes and agrees, in such
form and substance as is reasonably satisfactory to Executive, to perform all of
the Company’s duties, responsibilities, obligations and liabilities hereunder,
including without limitation upon the termination of the Employment Term;
provided, however, the termination of Executive’s employment hereunder by such
affiliate or successor and the immediate hiring and continuation of Executive’s
employment by such affiliate or successor upon the identical terms and
provisions of this Agreement shall not be deemed to constitute a termination of
the Employment Term. All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and permitted assigns.

 

13. Notices. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one (1) day after being sent by a
reputable commercial overnight service, or (c) four (4) days after being mailed
by registered or certified mail, return receipt requested, prepaid and addressed
to the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:

 

If to the Company:

 

EVO Transportation & Energy Services, Inc.

 

8285 West Lake Pleasant Parkway
Peoria, AZ 85382
Attention: John P. Yeros

 

If to Executive:

 

Michael Ritter

Ritter Family of Companies

8271 Brock Bridge Rd.

Laurel, MD 20724

 

14. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

 



13

 

 

15. Integration. This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration or modification of any of the provisions of this Agreement will be
binding unless in writing that specifically refers to this Agreement and is
signed by Executive and a duly authorized representative of the Company.

 

16. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement must be in writing and will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

 

17. Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

 

18. Governing Law. This Agreement will be construed and interpreted in
accordance with, and any dispute or controversy arising from any breach or
asserted breach of this Agreement will be governed by, the laws of the State of
Maryland without regard to any choice of law rules. Any action brought to
enforce or interpret this Agreement must be brought in the state or federal
courts for the State of Maryland, and the parties hereby consent to the
jurisdiction and venue of such courts in the event of any dispute. Each of the
parties knowingly and voluntarily waives all right to trial by jury in any
action or proceeding arising out of or relating to this Agreement, Executive’s
employment by the Company, or for recognition or enforcement of any judgment.

 

19. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this Agreement with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

 

20. Counterparts. This Agreement may be executed in counterparts, and may
delivered personally or by facsimile or electronic transmission, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned parties. 



 

{Signature Page Follows}

 





14

 

 

IN WITNESS WHEREOF, each of the parties has executed this Employment Agreement,
in the case of the Company by its duly authorized officer, as of the Effective
Date in the preamble hereof.

 

COMPANY:   EVO Transportation & Energy Services, Inc.         By: /s/ John Yeros
  Name: John Yeros   Title: CEO     Date: 9/16/19         EXECUTIVE:         By:
/s/ Michael Ritter   Name: Michael Ritter   Date: 9/16/19  

 

[Signature Page of Employment Agreement]

 





 

 

 

Exhibit A

 

Form of Release

 

[Date]

 

[Via _____________]

 

Personal and Confidential

 

 

Executive  

[Executive Address]

 

Re:Separation Agreement and Release

 

Dear Executive:

 

As you know, your employment with EVO Transportation & Energy Services, Inc.
(the “Company”) ended effective at the close of business on [Date] pursuant to
the relevant provision of your Executive Employment Agreement with the Company
dated ______________ (the “Employment Agreement”). The purpose of this
Separation Agreement and Release letter (“Agreement”) is to set forth certain
agreements in connection with the termination of your employment with the
Company. Capitalized terms used but not defined in this Agreement have the
meanings assigned to them in the Employment Agreement.

 

By your signature below, you agree to the following terms and conditions:

 

1. End of Employment. Your employment with the Company ended effective at the
close of business on [Date]. If applicable, information regarding your right to
elect COBRA coverage will be sent to you via separate letter.

 

You will not receive the separation pay and benefits described in the Employment
Agreement if you (i) do not sign this Agreement and return it to the Company by
the Offer Expiration, (ii) rescind this Agreement after signing it, or (iii)
violate any of the terms and conditions set forth in this Agreement.

 

2. [intentionally omitted]

 

3. Release of Claims. In consideration of the separation pay and benefits
described in the Employment Agreement, and the release provided to you by the
Company below, by signing this Agreement you, for yourself and anyone who has or
obtains legal rights or claims through you, agree to the following:

 

a. You hereby do release and forever discharge the “Released Parties” (as
defined in Section 3.e. below) of and from any and all manner of claims,
demands, actions, causes of action, administrative claims, liability, damages,
claims for punitive or liquidated damages, claims for attorney’s fees, costs and
disbursements, individual or class action claims, or demands of any kind
whatsoever, you have or might have against them or any of them, whether known or
unknown, in law or equity, contract or tort, arising out of or in connection
with your employment or independent contractor engagement with the Company, or
the termination of that employment or engagement, however originating or
existing, from the beginning of time through the date of your signing this
Agreement.

 



 



 

b. This release includes, without limiting the generality of the foregoing, any
claims you may have for, wages, bonuses, commissions, penalties, deferred
compensation, vacation, sick, and/or paid time off (PTO) pay, separation pay
and/or benefits; wrongful discharge (based on contract, common law, or statute,
including any federal, state or local statute or ordinance prohibiting
discrimination or retaliation in employment); violation of any of the following:
the United States Constitution, the Wisconsin Constitution, the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., Wisconsin Fair
Employment Act, Wisconsin Wage Claim and Payment Law, Wisconsin Business Closing
and Mass Layoff Law, Wisconsin Cessation of Health Care Benefits Law, Wisconsin
Family and Medical Leave Law, Wisconsin Personnel Records Statute, Wisconsin
Employment Peace Act, any paid sick leave law, any local human rights ordinance,
Title VII of the Civil Rights Act, 42 U.S.C. § 2000e et seq., the Americans with
Disabilities Act, 42 U.S.C. § 12101 et seq., the Executive Retirement Income
Security Act of 1974, 29 U.S.C. § 1001 et seq., the Family and Medical Leave
Act, 29 U.S.C. § 2601 et seq., the National Labor Relations Act, 29 U.S.C. § 151
et seq.; and any claim for retaliation. You understand and agree that, by
signing this Agreement, you waive and release any claim to employment with the
Company.

 

c. If you file, or have filed on your behalf, a charge, complaint, or action
released by this Section 3, you agree that the payments and benefits described
in the Employment Agreement are in complete satisfaction of any and all claims
in connection with such charge, complaint, or action and you waive, and agree
not to take, any award of money or other damages from such charge, complaint, or
action. Notwithstanding the foregoing, you do not waive your right to receive
and fully retain a monetary award from a government-administered whistleblower
award program for providing information directly to a governmental agency or any
other claim not waived hereby.

 



d. You are not, by signing this Agreement, releasing or waiving (1) any vested
interest you may have in any 401(k) or profit sharing plan by virtue of your
employment with the Company, (2) any rights or claims that may arise after this
Agreement is signed, (3) the post-employment payments and benefits specifically
promised to you under the Employment Agreement, (4) the right to institute legal
action for the purpose of enforcing the provisions of this Agreement, (5) any
rights you have to workers compensation benefits, (6) any rights you have under
unemployment compensation benefits laws, (7) the right to file a charge or
complaint with a governmental agency such as the Equal Employment Opportunity
Commission (“EEOC”), the National Labor Relations Board (“NLRB”), the
Occupational Safety and Health Administration (“OSHA”), the Securities and
Exchange Commission (“SEC”) or any other federal, state or local governmental
agency, subject to Section 3(c) above, (8) the right to communicate with,
testify, assist, or participate in an investigation, hearing, or proceeding
conducted by, the EEOC, NLRB, OSHA, SEC or other governmental agency, (9) any
rights you may have under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), or (10) any rights arising under any agreements between you and the
Company related to any equity interests you may have in the Company, including
any agreements entered into in connection with the sale of the Ritter Family of
Companies to the Company.

 



A-2

 

 

e. The “Released Parties,” as used in this Agreement, shall mean the Company and
its parent, subsidiaries, divisions, affiliated entities, insurers, if any, and
its and their present and former officers, directors, shareholders, trustees,
employees, agents, attorneys, representatives and consultants, and the
successors and assigns of each, whether in their individual or official
capacities, and the current and former trustees or administrators of any pension
or other benefit plan applicable to the employees or former employees of the
Released Parties in their official and individual capacities.

 

4. Notice of Right to Consult Attorney and Twenty-One (21) Calendar Day
Consideration Period. By signing this Agreement, you acknowledge and agree that
the Company has informed you by this Agreement that (1) you have the right to
consult with an attorney of your choice prior to signing this Agreement, and (2)
you are entitled to at least Twenty-One (21) calendar days from your receipt of
this Agreement to consider whether the terms are acceptable to you. You have the
right, if you choose, to sign this Agreement prior to the expiration of the
Twenty-One (21) day period.

 

5. Notification of Rights under the Federal Age Discrimination in Employment Act
(29 U.S.C. § 621 et seq.). You are hereby notified of your right to rescind the
release of claims contained in Section 3 with regard to claims arising under the
federal Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.), within
seven (7) calendar days of your signing this Agreement. In order to be
effective, the rescission must (a) be in writing; (b) delivered to John P.
Yeros, CEO, EVO Transportation & Energy Services, Inc., 8285 West Lake Pleasant
Parkway, Peoria, AZ 85382, by hand or mail within the required period; and (c)
if delivered by mail, the rescission must be postmarked within the required
period, properly addressed to John P. Yeros, as set forth above, and sent by
certified mail, return receipt requested. You understand and agree that if you
rescind any part of this Agreement in accordance with this Section 5, the
Company will have no obligation to provide you the payments and benefits
described in the Employment Agreement and you will be obligated to return to the
Company any payment(s) and benefits already received in connection with the
Employment Agreement.

 



6. Return of Property. You acknowledge and agree that all documents and
materials relating to the business of, or the services provided by, the Company
are the sole property of the Company. You agree and represent that you have
returned to the Company all of its property, including but not limited to, all
data, files, documents and property within your possession or control, which in
any manner relate to the business of, or the duties and services you performed
on behalf of the Company.

 

7. On-Going Obligations. If you breach any term of this Agreement or Section 9
of your Employment Agreement, the Company shall be entitled to its available
legal and equitable remedies, including but not limited to suspending and
recovering any and all payments and benefits made or to be made under the
Employment Agreement. If the Company seeks and/or obtains relief from an alleged
breach of this Agreement, all of the provisions of this Agreement shall remain
in full force and effect.

 



A-3

 

 

8. Cooperation. You agree that for six (6) months following the date of this
Agreement, you will respond to the Company in a timely and helpful manner via
email or telephone should it have questions for you regarding your work for the
Company such as, but not limited to, status of projects, location of data and
documents, and passwords, provided that such questions must be reasonable in
volume and time commitment and you will not be required to pay any out of pocket
expenses in connection with this Section 8.

 

9. Remedies. In the event of litigation arising out of this Agreement or the
Employment Agreement, the prevailing party will be entitled to an award of its
costs and reasonable attorneys’ fees. If either party breaches any term of this
Agreement or the Employment Agreement, the prevailing party shall be entitled to
its available legal and equitable remedies. For Company, this also includes but
is not limited to suspending and recovering any and all payments and benefits
made or to be made under the Employment Agreement. If the Company seeks and/or
obtains relief from an alleged breach of this Agreement, all of the provisions
of this Agreement shall remain in full force and effect.

 

10. Non-Admission. It is expressly understood that this Agreement does not
constitute, nor shall it be construed as, an admission by the Released Parties
or you of any liability or unlawful conduct whatsoever. The Released Parties and
you specifically deny any liability or unlawful conduct.

 

11. Successors and Assigns. This Agreement is personal to you and may not be
assigned by you without the written agreement of the Company. The rights and
obligations of this Agreement shall inure to the successors and assigns of the
Released Parties.

 

12. Enforceability. If a court finds any term of this Agreement to be invalid,
unenforceable, or void, the parties agree that the court shall modify such term
to make it enforceable to the maximum extent possible. If the term cannot be
modified, the parties agree that the term shall be severed and all other terms
of this Agreement shall remain in effect.

 

13. Law, Jurisdiction and Venue, Jury Trial Waiver. This Agreement will be
construed and interpreted in accordance with, and any dispute or controversy
arising from any breach or asserted breach of this Agreement will be governed
by, the laws of the State of Maryland, without regard to any choice of law
rules. Any action brought to enforce or interpret this Agreement must be brought
in the state or federal courts for the State of Maryland, and the parties hereby
consent to the jurisdiction and venue of such courts in the event of any
dispute. Each of the parties knowingly and voluntarily waives all right to trial
by jury in any action or proceeding arising out of or relating to this Agreement
or for recognition or enforcement of any judgment.

 

14. Full Agreement. This Agreement contains the full agreement between you and
the Released Parties as to your employment with the Company or termination
thereof and may not be modified, altered, or changed in any way except by
written agreement signed by both parties. The parties agree that this Agreement
supersedes and terminates any and all other written and oral agreements and
understandings between the parties as to your employment with the Company or
termination thereof. Notwithstanding the foregoing, if you have previously
signed an agreement or agreements with the Company containing confidentiality,
trade secret, noncompetition, nonsolicitation, intellectual property, return of
property, and/or similar provisions your obligations under such agreement(s)
(including, without limitation, under Section 9 of your Employment Agreement)
shall continue in full force and effect according to their terms and will
survive the termination of your employment.

 

A-4

 



 

15. Counterparts. This Agreement may be executed by facsimile or electronic
transmission and in counterparts, each of which shall be deemed an original and
all of which shall constitute one instrument.

 

16. Acknowledgment of Reading and Understanding. By signing this Agreement, you
acknowledge that you have read this Agreement, including the release of claims
contained in Section 3, and understand that the release of claims is a full and
final release of all claims you may have against the Company and the other
entities and individuals covered by the release. By signing, you also
acknowledge and agree that you have entered into this Agreement knowingly and
voluntarily.



 

The deadline for accepting this Agreement is 5:00 p.m. on the 22nd calendar day
following your receipt of this Agreement (the “Offer Expiration”). If not
accepted by such time, the offer contained herein will expire. After you have
reviewed this Agreement and obtained whatever advice and counsel you consider
appropriate regarding it, please evidence your agreement to the provisions set
forth in this Agreement by dating and signing the Agreement. Please then return
a signed Agreement to me no later than the Offer Expiration. Please keep a copy
for your records.

 

We wish you all the best.

 

Sincerely,

 

EVO Transportation & Energy Services, Inc.

 



A-5

 

 

ACKNOWLEDGMENT AND SIGNATURE

 

By signing below, I, ________________________, acknowledge and agree to the
following:

 

●I have had adequate time to consider whether to sign this Separation Agreement
and Release.

 

●I have read this Separation Agreement and Release carefully.

 

●I understand and agree to all of the terms of the Separation Agreement and
Release.

 

●I am knowingly and voluntarily releasing my claims against the Company and the
other persons and entities defined as the Released Parties.

 

●I have not, in signing this Agreement, relied upon any statements or
explanations made by the Company except as for those specifically set forth in
this Separation Agreement and Release.

 

●I intend this Separation Agreement and Release to be legally binding.

 

●I am signing this Separation Agreement and Release on or after my last day of
employment with the Company.

 

Accepted this ____ day of ___________________, 20__.

 

_______________________________

 

 

A-6



 

